Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The following is not an objection to the drawings but rather a suggestion from Examiner to ensure the highest quality of drawings in the printed patent: the line quality of the disclosure is such that the quality of the printed patent may be impacted. Clean, well-defined lines would improve the quality of the printed patent. If applicant chooses to clean up the line quality, applicant should take care not to introduce anything that would be considered new matter.

Claim Rejection ‐ 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. § 112 (a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claimed design is considered indefinite and nonenabling because the lines forming the drawings merge where detail is high and it is not possible to understand the exact nature, depth, or configuration of the contours described. For example, many areas among the figures show the lines merging and forming thick, dark black contours, thus the Examiner cannot determine the exact configuration of these claim lines as they merge together to form one thick claim line. Additionally, due to the lines merging and the blurry line quality of the drawings, the Examiner cannot understand many of the smaller, more detailed portions of the claimed design as shown in Figures 1.1 and 1.5. Please see arrows below: 

    PNG
    media_image1.png
    600
    1463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    1671
    media_image2.png
    Greyscale

In order to overcome this portion of the rejection, applicant may submit higher quality drawings or additional figures which show the design at a larger scale. Additionally, views that show the element or partial views may also be submitted so long as no new matter is added to the claimed design (See 37 CFR 1.84 (h)(3)).
	Furthermore, the claim is indefinite and non‐enabling because the exact shape and configuration of the portions on the sides of the article, as highlighted, cannot be determined based on the disclosure provided. It is impossible to understand the exact contour, depth, or configuration of the contours shown below. For example, it cannot be determined if all of the pieces that portion pointed out by the arrow and greyed out is comprised of are coplanar with each other or with adjacent surfaces, or if they are recessed. And if they're recessed, it cannot be known how much based on the illustration provided. Because of the inadequate disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non‐enabled.


    PNG
    media_image3.png
    628
    1704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1490
    1095
    media_image4.png
    Greyscale

In order to overcome this rejection, applicant may attempt to amend the drawing disclosure to fully show the elements considered to be nonenabling, however to enter such information now, by way of cross‐section or perspective views, would almost certainly constitute new matter. It is recommended that the areas which are not fully disclosed be converted to broken line. If applicant elects to remove the nonenabled elements from the claim, all areas shown in grey in the above illustration must be converted to broken line. A statement describing the broken line areas as showing portions of the Base for LED light therapy device that form no part of the claimed design must also be added to the specification, directly preceding the claim.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Additionally regards to the inconsistencies, the claimed design is considered indefinite and nonenabling becauset figure description indicates that Figures 1.8 are “reference views.” Reference views are not considered to be part of a claimed design, but rather may be generally part of the disclosure in the form of an appendix, not filed as formal drawings.  In this case, the reference views 1.8 are filed as formal drawings, and it is not clear if applicant wishes to include Figures 1.8 as part of the claimed design.  In order to overcome this portion of the rejection, it is recommended that applicant either cancel the reference views from the disclosure or applicant amend the figure description to accurately describe the views that are shown in Figures 1.8 in proper figure description form (MPEP 1503.01, subsection II).
The reference view is not shown consistently with the remaining figures, because Figure 1.8 contain red dots under the surface that are not shown any other figure.  First, as noted above, reference views are not considered to be part of a claimed design.  In order to overcome this portion of the rejection, it is recommended that applicant cancel the reference views.

    PNG
    media_image5.png
    836
    2519
    media_image5.png
    Greyscale

	
	
Conclusion
The claimed stands rejected under 35 U.S.C. 112 (a) and (b).

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions 
	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below. 
Telephonic or in person interviews 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).    
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at 
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012 , may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY M RODRIGUEZ whose telephone number is (571)272-6159. The examiner can normally be reached Monday - Friday, 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.R./Examiner, Art Unit 2921                                                                                                                                                                                                        



/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921